MARSHALL, CJ.
1. That portion _ of Section 3963, General Code, which prohibits a city or village or the waterworks department thereof from making a charge for supplying water for the use of the public school buildings or other public buildings in such city or village, is a violation of the rights conferred upon municipalities by Section 4 of Article 18 of the Ohio Constitution, and is unconstitutional and void. (East Cleveland v. Board of Education, 112 Ohio St., 607, overruled.)
2. That portion .of • Section 3963, General Code, above referred to is unconstitutional and void for the further reason that it results in taking private property for public use without compensation therefor, in violation of Section 19, Article 1, of the Ohio Constitution.
3. Municipalities derive the right to acquire, construct, own, lease and operate utilities the product of which is to be supplied to the municipality or its inhabitants, from Section 4 of Article 18 of the Constitution and the legislature is .without power to impose restrictions or limitations upon, that right. (Euclid v. Camp Wise Assn., 102 Ohio St., 207, approved and followed.)
(Allen, Kinkade, Robinson and Matthias, JJ., concur.)